IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-20390



DIANA PEREZ; ROBERTO PEREZ; DARNELL MORRIS,

                                           Plaintiffs-Appellees,

                               versus

DON STEPHAN, Officer; ET AL,

                                           Defendants,

ROGER GONZALEZ, also known as D. Gonzalez, Officer,

                                           Defendant-Appellant.



            Appeal from the United States District Court
                 for the Southern District of Texas
                            (H-97-CV-516)


                         September 16, 1999

Before REAVLEY, HIGGINBOTHAM, and DENNIS, Circuit Judges.

PER CURIAM:*

     We are persuaded that we lack jurisdiction to review the

district court’s denial of Defendants’ motions for summary

judgment.   Those motions rested on assertions of qualified

immunity, the resolution of which is attended by questions of

fact.

     Appeal DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.